DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Claim Status
The present office action is in response to the communication filed on August 8, 2022 and September 6, 2022. Claims 4, 11 and 18 were previously canceled, claims 3, 10 and 17 are currently cancelled in the After Final amended claims (now entered) and claims 2, 5-7, 9, 12-14, 16, 19-20 were previously withdrawn. Claims 21-23 were new claims filed in an After Final amendment, which was previously not entered, but were entered with the RCE filing and have also been amended. Claims 1, 8 and 15 are currently amended.  Claims  1, 8, 15 and 21-23 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 8, 2022 has been entered.
 
Response to Arguments
 	Applicant’s arguments, see Applicant’s arguments on page 9 regarding the references of ‘030, ‘168 and Matsumura being silent as to a plurality of batteries being the “same” and “different”, filed 9/6/22, with respect to the rejections of claims 1, 8 and 15 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Underhill et al. US20140324370A1.
	The applicant further argues, on page 10 of the Applicant’s response, that “in amended claim 1 of the present application, a cut-off charging voltage of the battery is determined only according to a present voltage of the cell, a present current of the cell and a present temperature of the cell, without the participation of the termination current and set voltage”.
	‘030 discloses determining a threshold voltage (V1) using the internal resistance (Ra), the end current (I2) and the temperature under a CC charging mode. The temperature – or the present temperature of the cells - is obtained before changing from CC to CV charging. Further the internal resistance (Ra) is obtained by dividing the differential voltage (dV) – or the present voltage of the cells - by the constant current (I1) – which is the present current of the cells. There is no requirement in the claims that the termination current and set voltage are not factors. Regardless, the differential voltage relates to the changing voltage during constant current charging.
	Thus, this argument is not persuasive.

Claim Objections
Claim 1 is objected to because of the following informalities:  after “averaging” a semicolon “;” should be included rather than a comma “,”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 15  are rejected under 35 U.S.C. 103 as being unpatentable over Odagiri et al. JP2016093030A (hereinafter ‘030) in view of Underhill et al. US20140324370A1.
Regarding claim 1, ‘030 discloses an assembled battery (2) including a plurality of battery cells (4) (‘030, ¶13). A parameter of the assembled battery is obtained, such as temperature (‘030; ¶24), internal resistance, voltage (‘030; ¶10).
‘030 further discloses using the parameter to obtain a threshold voltage V1 (‘030; ¶24).  Obtaining a threshold voltage V1 to charge in the constant current (CC) mode is considered a charging strategy based on the determined parameter. The threshold voltage V1 being a charging parameter.
The battery is charged in the CC mode until the measured voltage of the battery reaches the threshold voltage then charging switches to a constant voltage (CV) mode (‘030; ¶25). Thus, the battery is charged based on the determined charging strategy.
 ‘030 discloses determining a threshold voltage (V1) which is analogous to a cutoff voltage using the internal resistance (Ra). The internal resistance (Ra) is determined by dividing the differential voltage (dV) by the constant current (I1). The temperature is determined before changing from CC charging to CV charging – thus, the temperature is determined under CC charging mode. Charging is performed under a CC (I1) until the measured voltage of the battery reaches the threshold voltage V1 (‘030; FIG. 2; ¶25). Thus, the cut-off charging voltage is determined using voltage of the cell, present current of the cell and a temperature of the cell under CC charging (‘030; ¶18, 23, 35, 36, 44-46).
The battery is charged until it reaches the threshold voltage V1 under the CC charging mode (‘030; ¶25).
‘030 does not explicitly teach obtaining, when there are a plurality of different cells contained in a battery, cell characteristic parameters through weighting and averaging; and obtaining, when there are a plurality of same cells contained in the battery, the cell characteristic parameters through averaging.
Underhill discloses a total of N battery cells and the SOC of each individual battery cell is measured and the SOC is sorted from highest to lowest (Underhill; ¶25). Under the broadest reasonable interpretation, “different” is interpreted to mean any feature that makes the cells have different characteristics, in the case of Underhill the cells have different SOCs. Through weighting and averaging the SOCs, the overall SOC is determined (Underhill; ¶32). 
Although Underhill is silent as to any cells being the “same”, it does not preclude any cells having the same SOC. Averaging is still used when battery cells have the same SOC. Further, it would be obvious that if all of the cells have the same SOC, then the overall SOC would be that same SOC, which is also the average. For example. If all of the cells have a SOC of 80%, a person of ordinary skill in the art would understand that the overall SOC is also 80%. The average of all of the SOC of the cells is also 80%.It would be obvious to one of ordinary skill in the art to apply the SOC calculation of Underhill to the parameter measurement of ‘030 in order to accurately calculate parameters for improved performance of the battery and preventing damage (Underhill; ¶6).
Regarding claim 8, ‘030 discloses a control unit (3) that is a processing unit (‘030; ¶14 – central processing unit (CPU), multi-core CPU, programable device and so forth). Thus, ‘030 discloses a processor.
The control unit (3) further includes a storage unit (9) that is a memory where a program – or instructions - for controlling each unit of the charge control device is stored in the storage unit 9 (‘030; ¶14-15). Thus, ‘030 discloses a memory for storing instructions executed by the processor.
‘030 discloses an assembled battery (2) including a plurality of battery cells (4) (‘030, ¶13). A parameter of the assembled battery is obtained, such as temperature (‘030; ¶24), internal resistance, voltage (‘030; ¶10).
 ‘030 further discloses using the parameter - temperature – to obtain a threshold voltage V1 (‘030; ¶24).  Obtaining a threshold voltage V1 to charge in the constant current (CC) mode is considered a charging strategy based on the determined parameter. The threshold voltage V1 being a charging parameter.
The battery is charged in the CC mode until the measured voltage of the battery reaches the threshold voltage then charging switches to a constant voltage (CV) mode (‘030; ¶25). Thus, the battery is charged based on the determined charging strategy. 
‘030 discloses determining a threshold voltage (V1) which is analogous to a cutoff voltage using the internal resistance (Ra). The internal resistance (Ra) is determined by dividing the differential voltage (dV) by the constant current (I1). The temperature is determined before changing from CC charging to CV charging – thus, the temperature is determined under CC charging mode. Charging is performed under a CC (I1) until the measured voltage of the battery reaches the threshold voltage V1 (‘030; FIG. 2; ¶25). Thus, the cut-off charging voltage is determined using voltage of the cell, present current of the cell and a temperature of the cell under CC charging (‘030; ¶18, 23, 35, 36, 44-46).
The battery is charged until it reaches the threshold voltage V1 under the CC charging mode (‘030; ¶25).
‘030 does not explicitly teach obtaining, when there are a plurality of different cells contained in a battery, cell characteristic parameters through weighting and averaging; and obtaining, when there are a plurality of same cells contained in the battery, the cell characteristic parameters through averaging.
Underhill discloses a total of N battery cells and the SOC of each individual battery cell is measured and the SOC is sorted from highest to lowest (Underhill; ¶25). Under the broadest reasonable interpretation, “different” is interpreted to mean any feature that makes the cells have different characteristics, in the case of Underhill the cells have different SOCs. Through weighting and averaging the SOCs, the overall SOC is determined (Underhill; ¶32). 
Although Underhill is silent as to any cells being the “same”, it does not preclude any cells having the same SOC. Averaging is still used when battery cells have the same SOC. Further, it would be obvious that if all of the cells have the same SOC, then the overall SOC would be that same SOC, which is also the average. For example. If all of the cells have a SOC of 80%, a person of ordinary skill in the art would understand that the overall SOC is also 80%. The average of all of the SOC of the cells is also 80%.It would be obvious to one of ordinary skill in the art to apply the SOC calculation of Underhill to the parameter measurement of ‘030 in order to accurately calculate parameters for improved performance of the battery and preventing damage (Underhill; ¶6).
Regarding claim 15, ‘030 discloses a program for controlling each unit of the charge control device 1 stored in the storage unit 9 of the control unit 3 (‘030; ¶14). Thus, ‘030 discloses a non-transitory computer readable storage medium having stored therein computer-executable instructions that cause the processor to perform:
‘030 discloses an assembled battery (2) including a plurality of battery cells (4) (‘030, ¶13). A parameter of the assembled battery is obtained, such as temperature (‘030; ¶24), internal resistance, voltage (‘030; ¶10).
‘030 further discloses using the parameter to obtain a threshold voltage V1 (‘030; ¶24).  Obtaining a threshold voltage V1 to charge in the constant current (CC) mode is considered a charging strategy based on the determined parameter. The threshold voltage V1 being a charging parameter.
The battery is charged in the CC mode until the measured voltage of the battery reaches the threshold voltage then charging switches to a constant voltage (CV) mode (‘030; ¶25). Thus, the battery is charged based on the determined charging strategy.
 ‘030 discloses determining a threshold voltage (V1) which is analogous to a cutoff voltage using the internal resistance (Ra). The internal resistance (Ra) is determined by dividing the differential voltage (dV) by the constant current (I1). The temperature is determined before changing from CC charging to CV charging – thus, the temperature is determined under CC charging mode. Charging is performed under a CC (I1) until the measured voltage of the battery reaches the threshold voltage V1 (‘030; FIG. 2; ¶25). Thus, the cut-off charging voltage is determined using voltage of the cell, present current of the cell and a temperature of the cell under CC charging (‘030; ¶18, 23, 35, 36, 44-46).
The battery is charged until it reaches the threshold voltage V1 under the CC charging mode (‘030; ¶25).
‘030 does not explicitly teach obtaining, when there are a plurality of different cells contained in a battery, cell characteristic parameters through weighting and averaging; and obtaining, when there are a plurality of same cells contained in the battery, the cell characteristic parameters through averaging.
Underhill discloses a total of N battery cells and the SOC of each individual battery cell is measured and the SOC is sorted from highest to lowest (Underhill; ¶25). Under the broadest reasonable interpretation, “different” is interpreted to mean any feature that makes the cells have different characteristics, in the case of Underhill the cells have different SOCs. Through weighting and averaging the SOCs, the overall SOC is determined (Underhill; ¶32). 
Although Underhill is silent as to any cells being the “same”, it does not preclude any cells having the same SOC. Averaging is still used when battery cells have the same SOC. Further, it would be obvious that if all of the cells have the same SOC, then the overall SOC would be that same SOC, which is also the average. For example. If all of the cells have a SOC of 80%, a person of ordinary skill in the art would understand that the overall SOC is also 80%. The average of all of the SOC of the cells is also 80%.It would be obvious to one of ordinary skill in the art to apply the SOC calculation of Underhill to the parameter measurement of ‘030 in order to accurately calculate parameters for improved performance of the battery and preventing damage (Underhill; ¶6).

Claims 21-23  are rejected under 35 U.S.C. 103 as being unpatentable over Odagiri et al. JP2016093030A (hereinafter ‘030) in view of Underhill et al. US20140324370A1 and Matsumura et al. US20160301226A1.
Regarding claim 21, ‘030 teaches that when a constant voltage – a constant charging voltage mode – is applied to the battery (4) current flows until it reaches a termination current (I2) – cut-off charging current (‘030; FIG. 2; ¶19). It follows that the charging current is greater than the termination current at a constant charging voltage until it reaches the termination point. 
‘030 is silent as to determining the cut-off charging current of the battery according to a present voltage of the cell, a present current of the cell and a present temperature of the cell.
Matsumura discloses that the cutoff current thresholds can be adjusted based on battery impedance, estimated OCV, number of cycles, temperature and/or a combination of two or more battery characteristics or measurements (Matsumura; ¶61). OCV is disclosed as being expressed as OCV = V-IR where V is measured voltage, I is the charge current and R is the battery impedance. The cutoff current threshold is adjusted to account for any changes in the battery due to degradation or high cycling (Matsumura; ¶33). Thus, because the cutoff current threshold is adjusted based on OCV, which includes a present voltage and current of the cell, and a temperature, Matsumura discloses determining a cut-off charging current of the battery according to a present voltage, current and temperature of the cell.
It would be obvious to one of ordinary skill in the art to combine Matsumura with ‘030 in order to modify the charging profile to accommodate changes to the battery.
Regarding claim 22, ‘030 teaches that when a constant voltage – a constant charging voltage mode – is applied to the battery (4) current flows until it reaches a termination current (I2) – cut-off charging current (‘030; FIG. 2; ¶19). It follows that the charging current is greater than the termination current at a constant charging voltage until it reaches the termination point. 
‘030 is silent as to determining the cut-off charging current of the battery according to a present voltage of the cell, a present current of the cell and a present temperature of the cell.
Matsumura discloses that the cutoff current thresholds can be adjusted based on battery impedance, estimated OCV, number of cycles, temperature and/or a combination of two or more battery characteristics or measurements (Matsumura; ¶61). OCV is disclosed as being expressed as OCV = V-IR where V is measured voltage, I is the charge current and R is the battery impedance. The cutoff current threshold is adjusted to account for any changes in the battery due to degradation or high cycling (Matsumura; ¶33). Thus, because the cutoff current threshold is adjusted based on OCV, which includes a present voltage and current of the cell, and a temperature, Matsumura discloses determining a cut-off charging current of the battery according to a present voltage, current and temperature of the cell.
It would be obvious to one of ordinary skill in the art to combine Matsumura with ‘030 in order to modify the charging profile to accommodate changes to the battery.
Regarding claim 23, ‘030 teaches that when a constant voltage – a constant charging voltage mode – is applied to the battery (4) current flows until it reaches a termination current (I2) – cut-off charging current (‘030; FIG. 2; ¶19). It follows that the charging current is greater than the termination current at a constant charging voltage until it reaches the termination point. 
‘030 is silent as to determining the cut-off charging current of the battery according to a present voltage of the cell, a present current of the cell and a present temperature of the cell.
Matsumura discloses that the cutoff current thresholds can be adjusted based on battery impedance, estimated OCV, number of cycles, temperature and/or a combination of two or more battery characteristics or measurements (Matsumura; ¶61). OCV is disclosed as being expressed as OCV = V-IR where V is measured voltage, I is the charge current and R is the battery impedance. The cutoff current threshold is adjusted to account for any changes in the battery due to degradation or high cycling (Matsumura; ¶33). Thus, because the cutoff current threshold is adjusted based on OCV, which includes a present voltage and current of the cell, and a temperature, Matsumura discloses determining a cut-off charging current of the battery according to a present voltage, current and temperature of the cell.
It would be obvious to one of ordinary skill in the art to combine Matsumura with ‘030 in order to modify the charging profile to accommodate changes to the battery.

In the alternative, claims 21-23  are rejected under 35 U.S.C. 103 as being unpatentable over Odagiri et al. JP2016093030A (hereinafter ‘030) in view of Underhill et al. US20140324370A1 and Odagiri et al. JP2016165168A (hereafter ‘168).
Regarding claim 21, ‘168 further discloses using the parameter - temperature – and associates the temperature of the battery 4 with the termination current for terminating the CV charge in the CCCV charge (¶13).  Obtaining a termination current for the CV mode is considered a charging strategy based on the determined parameter. The termination current being a charging parameter.
The battery is charged until the measured voltage of the battery reaches the threshold voltage (¶25). Thus, the battery is charged based on the determined charging strategy.
‘168  discloses that while under a constant voltage charging mode (‘168; FIG. 5 – after t1), determining the termination current – or a cutoff charging current - according to the temperature during CV charging. FIG. 5 of ‘168 illustrates a change in the current (‘168; FIG. 5; ¶39) and the voltage (‘168; FIG. 5; ¶41) which results in a change in the cut-off current. This is illustrated in annotated FIG. 5 reproduced below:

    PNG
    media_image1.png
    589
    797
    media_image1.png
    Greyscale

The above figure shows that as the temperature changes from t1 (the first dotted line along the x-axis), the present voltage (502) and the current (501) are shown to change which are shown to all contribute to the changes in the cut-off current (‘168; FIG. 5; ¶39 and ¶41). Thus, each of the present voltage – or CV, present current – or charging current, and temperature is used to determine the cut-off charging current. 
It would be obvious to one of ordinary skill in the art to provide the charge control of ‘168 to the charging control of ‘030 in order to improve the accuracy of approaching a target voltage (‘168; ¶6).
Regarding claim 22, ‘168 further discloses using the parameter - temperature – and associates the temperature of the battery 4 with the termination current for terminating the CV charge in the CCCV charge (¶13).  Obtaining a termination current for the CV mode is considered a charging strategy based on the determined parameter. The termination current being a charging parameter.
The battery is charged until the measured voltage of the battery reaches the threshold voltage (¶25). Thus, the battery is charged based on the determined charging strategy.
‘168  discloses that while under a constant voltage charging mode (‘168; FIG. 5 – after t1), determining the termination current – or a cutoff charging current - according to the temperature during CV charging. FIG. 5 of ‘168 illustrates a change in the current (‘168; FIG. 5; ¶39) and the voltage (‘168; FIG. 5; ¶41) which results in a change in the cut-off current. This is illustrated in annotated FIG. 5 reproduced below:

    PNG
    media_image1.png
    589
    797
    media_image1.png
    Greyscale

The above figure shows that as the temperature changes from t1 (the first dotted line along the x-axis), the present voltage (502) and the current (501) are shown to change which are shown to all contribute to the changes in the cut-off current (‘168; FIG. 5; ¶39 and ¶41). Thus, each of the present voltage – or CV, present current – or charging current, and temperature is used to determine the cut-off charging current.
It would be obvious to one of ordinary skill in the art to provide the charge control of ‘168 to the charging control of ‘030 in order to improve the accuracy of approaching a target voltage (‘168; ¶6).
Regarding claim 23, ‘168 further discloses using the parameter - temperature – and associates the temperature of the battery 4 with the termination current for terminating the CV charge in the CCCV charge (¶13).  Obtaining a termination current for the CV mode is considered a charging strategy based on the determined parameter. The termination current being a charging parameter.
The battery is charged until the measured voltage of the battery reaches the threshold voltage (¶25). Thus, the battery is charged based on the determined charging strategy.
‘168  discloses that while under a constant voltage charging mode (‘168; FIG. 5 – after t1), determining the termination current – or a cutoff charging current - according to the temperature during CV charging. FIG. 5 of ‘168 illustrates a change in the current (‘168; FIG. 5; ¶39) and the voltage (‘168; FIG. 5; ¶41) which results in a change in the cut-off current. This is illustrated in annotated FIG. 5 reproduced below:

    PNG
    media_image1.png
    589
    797
    media_image1.png
    Greyscale

The above figure shows that as the temperature changes from t1 (the first dotted line along the x-axis), the present voltage (502) and the current (501) are shown to change which are shown to all contribute to the changes in the cut-off current (‘168; FIG. 5; ¶39 and ¶41). Thus, each of the present voltage – or CV, present current – or charging current, and temperature is used to determine the cut-off charging current.
It would be obvious to one of ordinary skill in the art to provide the charge control of ‘168 to the charging control of ‘030 in order to improve the accuracy of approaching a target voltage (‘168; ¶6).

Citation of Relevant Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Chiu US20160209474: this reference discloses a strategy for charging in CCCV mode.
Ferrese et al. US20160248266A1: This reference discloses battery cell charging techniques.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA JEPPSON whose telephone number is (571)272-4094. The examiner can normally be reached Monday-Friday 7:30 AM - 5:00 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA J JEPPSON/Examiner, Art Unit 2859                                                                                                                                                                                                        



/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859